Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 05/05/2022. Claims 1-9 and 12-18 are amended. Claims 10-11 are canceled. Claims 19-22 are added. Claims 1-9 and 12-22 are currently pending in the application.
Claim Objections
Claim 2 is objected to because of the following informalities:  The period of claim 2 was deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In particular, in claims 1 and 12, "selection of a memorization level setting convertible to a concealment percentage" does not positively recite “a concealment percentage”. More specifically, the selection of the “memorization level setting” does not require converting the “memorization level setting” to the “concealment percentage”. For example, a dollar bill is convertible to a number combinations of coins but remains a dollar bill until it is actually converted to a desired combination of coins. Hence, there is a lack of antecedent basis for the “concealment percentage” in the claims.
Dependent claims 2-9, 12-13 and 19-20 are rejected for their incorporation of the above through their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Acar (US 20130342470 A1).
Re claim 14:
	[Claim 14]  Acar teaches or at least suggests a method of generating a user interface for an electronic device (at least ¶ 1: methods for aiding a reader in the study and/or memorization of electronic publications) comprising: receiving through the user interface a selection of a note comprising elements; determining a total number of the elements; selecting a concealed number of the elements as concealed elements; presenting the elements of the note through the user interface while concealing the concealed elements (at least ¶ 5: enable a reader of an electronic publication, such as an electronic textbook (e-textbook) or other electronic book (e-book), to select portions of the content of the electronic publication for study. These selected portions of the content may be initially highlighted (e.g., visually differentiated) from the non-selected portions for study by the reader. Further, the reader may interact with the electronic publication to have these highlighted portions hidden (e.g., obscured by a mark, erased, or otherwise hidden) from view while the non-selected portions of the content remain visible…; ¶ 20:…enable the reader to hide selected portions of the content of the electronic publication (i.e., "hidelighting") such that the reader may be able to view and study pages of the e-textbook with the critical information concealed from view.…; ¶ 55-58 and Fig. 7 and associated text:…the portions of the text element 72, the interactive image 74, and the movie 76 that were previously highlighted (e.g., highlighted content 80) now hidden from the reader's view (e.g., hidden content 84)…; ¶ 60:…the reader may set of values for the amount of time that hidden content is revealed based on the difficulty of certain subject matter…amount of time per word (or screen area percentage)); determining a time period for each of the elements and emphasizing, starting at a beginning of the note, the elements of the note according to the determined time periods, wherein the concealed elements are revealed when emphasized (at least Acar: ¶ 60: the second input described by block 96 of the process 90 may correspond to an input that is provided by a software or hardware timer element…the reader may have the option to specify a certain amount of time that the reader desires the hidden content 84 to be revealed before returning to a hidden state…the reader may choose a numerical value (e.g., 1-5 seconds) for an amount of time per word (or screen area percentage) that hidden content should be revealed before being restored to a hidden state…the reader may set of values for the amount of time that hidden content is revealed based on the difficulty of certain subject matter (e.g., reveal math equations longer than other content), which may correspond to different colors of highlighting…; Fig. 7;  Fig. 8; Fig. 10, item 84 and Fig. 11, item 80). The “starting at a beginning of the note” is at least suggested since people generally start reading/viewing content from the beginning of the content.
Re claim 15:
	[Claim 15]  Acar teaches or at least suggests wherein the time periods are the same for all the elements of the note (at least ¶ 60:… the reader may choose a numerical value (e.g., 1-5 seconds) for an amount of time per word…).
Re claim 16:
	[Claim 16]  Acar teaches or at least suggests wherein each of the concealed elements is altered in appearance when emphasized (at least ¶ 5:…the revealed content may automatically return to a hidden state after a predetermined period of time has passed (e.g., based on a signal from a timer element)…; ¶ 54…the visibility of the hidden content 84 may vary over time. That is, after initially selecting the highlighted content 80, with each subsequent viewing of the page 70, the highlighted content 80 may become increasingly less visible, encouraging the reader to memorize the highlighted content 80 before it becomes completely hidden content 84; ¶ 58…the hidden content 84 may be gradually made visible (e.g., fade in or materialize) over the block or mark hiding the content or the block or mark hiding the content may gradually become more transparent (e.g., fade out or dissolve) to reveal the underlying content).
Re claim 17:
	[Claim 17]  Acar teaches or at least suggests wherein the elements that have not been emphasized are displayed differently than elements that have been emphasized (at least ¶ 54…the visibility of the hidden content 84 may vary over time. That is, after initially selecting the highlighted content 80, with each subsequent viewing of the page 70, the highlighted content 80 may become increasingly less visible, encouraging the reader to memorize the highlighted content 80 before it becomes completely hidden content 84; ¶ 58…the hidden content 84 may be gradually made visible (e.g., fade in or materialize) over the block or mark hiding the content or the block or mark hiding the content may gradually become more transparent (e.g., fade out or dissolve) to reveal the underlying content…).
Re claim 21:
	[Claim 21]  Acar teaches or at least suggests wherein at least one of the elements comprises text (at least Figs. 5-8 and associated text).
Re claim 22:
	[Claim 22]  Acar teaches or at least suggests wherein the emphasizing step is in response to a user input (at least ¶ 54:… the reader may provide an amount of time that the reader desires the content to remain hidden (e.g., for the study session, for a designated period of time, until a prompt is received from the reader…)).
Claims 1-2, 4-7, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acar evidenced by Saltanov (US 20130236878 A1).
Re claim 1:
	[Claim 1]  Acar teaches or at least suggests a method of generating a user interface for an electronic device (at least ¶ 1: methods for aiding a reader in the study and/or memorization of electronic publications) comprising: receiving through the user interface a selection of a note comprising elements; determining a total number of the elements; receiving through the user interface a selection of a memorization level setting; determining a concealed elements number; selecting the concealed elements number of the elements as concealed elements; presenting the elements of the note through the user interface while concealing the concealed elements (at least ¶ 5: enable a reader of an electronic publication, such as an electronic textbook (e-textbook) or other electronic book (e-book), to select portions of the content of the electronic publication for study. These selected portions of the content may be initially highlighted (e.g., visually differentiated) from the non-selected portions for study by the reader. Further, the reader may interact with the electronic publication to have these highlighted portions hidden (e.g., obscured by a mark, erased, or otherwise hidden) from view while the non-selected portions of the content remain visible…; ¶ 20:…enable the reader to hide selected portions of the content of the electronic publication (i.e., "hidelighting") such that the reader may be able to view and study pages of the e-textbook with the critical information concealed from view.…; ¶ 55-58 and Fig. 7 and associated text:…the portions of the text element 72, the interactive image 74, and the movie 76 that were previously highlighted (e.g., highlighted content 80) now hidden from the reader's view (e.g., hidden content 84)…; ¶ 60:…the reader may set of values for the amount of time that hidden content is revealed based on the difficulty of certain subject matter…amount of time per word (or screen area percentage)).
	Acar appears to be silent on a concealment percentage and determining a concealed elements number by multiplying the concealment percentage by the total number of the elements. However, concealment of elements can be done in a lot of ways, as evidenced by Saltanov (¶ 25: Masking of words can be done in a number of ways. One method of masking is fully random masking…Another method is masking all words after, for example, the first hundred words in the test document…Yet another method is to mask specific words (non-randomly) in a document…The masking can also be done in a non-random way where human test initiators choose specific words... One of such methods for choosing words…is based upon the use of any specific kind of algorithm that is selected that is particularly difficult, easy, interesting, or relevant in some way for the test and test subjects. Yet another method of masking is done when instead of masking the words, certain words in the test documents are altered, alternated, inserted and/or removed, and test subjects are required to restore original order or point where alternations are done). The instant specification does not appear to provide any criticality for using the concealment percentage to determine the concealed elements number by multiplying the concealment percentage by the total number of the elements. Hence, modifying Acar to conceal the elements as claimed simply amounts to  concealing the elements in one of a number of ways, and as such, would have been an obvious matter of choice for one of ordinary skill in the art before the effective filing date of the invention.
	Additionally, Acar as evidenced by Saltanov teaches or at least suggests determining a time period for each of the elements; and emphasizing, starting at a beginning of the note, the elements of the note according to the determined time periods, wherein the concealed elements are revealed when emphasized (at least Acar: ¶ 60: the second input described by block 96 of the process 90 may correspond to an input that is provided by a software or hardware timer element…the reader may have the option to specify a certain amount of time that the reader desires the hidden content 84 to be revealed before returning to a hidden state…the reader may choose a numerical value (e.g., 1-5 seconds) for an amount of time per word (or screen area percentage) that hidden content should be revealed before being restored to a hidden state…the reader may set of values for the amount of time that hidden content is revealed based on the difficulty of certain subject matter (e.g., reveal math equations longer than other content), which may correspond to different colors of highlighting…; Fig. 7;  Fig. 8; Fig. 10, item 84 and Fig. 11, item 80). The “starting at a beginning of the note” is at least suggested since people generally start reading/viewing content from the beginning of the content.
Re claim 2:
	[Claim 2]  Acar as evidenced by Saltanov teaches or at least suggests wherein the time periods are the same for all the elements of the note (at least Acar: ¶ 60:… the reader may choose a numerical value (e.g., 1-5 seconds) for an amount of time per word…).
Re claim 4:
	[Claim 4]  Acar as evidenced by Saltanov teaches or at least suggests wherein each of the concealed elements is altered in appearance when emphasized (at least Acar: ¶ 5:…the revealed content may automatically return to a hidden state after a predetermined period of time has passed (e.g., based on a signal from a timer element)…; ¶ 54…the visibility of the hidden content 84 may vary over time. That is, after initially selecting the highlighted content 80, with each subsequent viewing of the page 70, the highlighted content 80 may become increasingly less visible, encouraging the reader to memorize the highlighted content 80 before it becomes completely hidden content 84; ¶ 58…the hidden content 84 may be gradually made visible (e.g., fade in or materialize) over the block or mark hiding the content or the block or mark hiding the content may gradually become more transparent (e.g., fade out or dissolve) to reveal the underlying content).
Re claim 5:
	[Claim 5]  Acar as evidenced by Saltanov teaches or at least suggests wherein each of the concealed elements that is revealed remains revealed during the emphasizing step (at least Acar: ¶ 5:…the revealed content may automatically return to a hidden state after a predetermined period of time has passed (e.g., based on a signal from a timer element)…).
Re claim 6:
	[Claim 6]  Acar as evidenced by Saltanov teaches or at least suggests wherein the elements that have not been emphasized are displayed differently than elements that have been emphasized (at least Acar: ¶ 54…the visibility of the hidden content 84 may vary over time. That is, after initially selecting the highlighted content 80, with each subsequent viewing of the page 70, the highlighted content 80 may become increasingly less visible, encouraging the reader to memorize the highlighted content 80 before it becomes completely hidden content 84; ¶ 58…the hidden content 84 may be gradually made visible (e.g., fade in or materialize) over the block or mark hiding the content or the block or mark hiding the content may gradually become more transparent (e.g., fade out or dissolve) to reveal the underlying content…).
Re claim 7:
[Claim 7]  Acar as evidenced by Saltanov teaches or at least suggests wherein the elements that have not been emphasized have a shaded background (at least Acar: ¶ 61…the temporarily revealed hidden content 84 may be gradually made invisible (e.g., fade out or dissolve) or a block or mark may move into the foreground (e.g., fade in or materialize) to obstruct the content from view). 
	In the event the above interpretation is view as not being reasonable, is nothing more than an alternative visual indication and as such, would have been an obvious matter of choice for one of ordinary skill in the art before the effective filing date of the invention.
Re claim 12:
	[Claim 12]  Acar as evidenced by Saltanov teaches or at least suggests receiving through the user interface a selection of a new memorization level setting convertible to a new concealment percentage; determining a new concealed elements number by multiplying the new concealment percentage by the total number; -3-selecting the new concealed elements number of the elements as new concealed elements; presenting the elements of the note through the user interface while concealing the new concealed elements; and emphasizing. starting at the beginning of the note, the elements of the note according to the determined time periods, wherein the new concealed elements are revealed when emphasized (at least Acar: ¶¶ 5, 20, 55-58, 60, Fig. 7;  Fig. 8; Fig. 10, item 84 and Fig. 11, item 80). It is apparent selection of a new memorization setting simply leads to repeating steps similar to those of claim 1. Hence, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Acar as evidenced by Saltanov to receive through the user interface a selection of a new memorization level setting convertible to a new concealment percentage as claimed because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960). 
Re claim 19:
	[Claim 19]  Acar as evidenced by Saltanov teaches or at least suggests wherein at least one of the elements comprises text (at least Acar: Figs. 5-8 and associated text).
Re claim 20:
	[Claim 20]  Acar as evidenced by Saltanov teaches or at least suggests wherein the emphasizing step is in response to a user input (at least Acar: ¶ 54:… the reader may provide an amount of time that the reader desires the content to remain hidden (e.g., for the study session, for a designated period of time, until a prompt is received from the reader…)).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Acar evidenced by Saltanov, as applied to claim 1, further in view of Van Schaack et al. (US 6,652,283) (Van Schaack).
Re claims 8-9:
[Claims 8-9]  Acar as evidenced by Saltanov appears to be silent on but Van Schaack teaches or at least suggests scheduling a review session time based on one of a negative linear rate of change over time in the selected memorization level or an exponential decay rate of change over time in the selected memorization level and ([Claim 9]) sending an electronic alert at the review session time notifying a user of the user interface to review the note (at least fig. 37 and associated text: a main window display with a review notification; claim 109: learned information presented during step (b) is based on a selected one of a plurality of forgetting curves which model the forgetting rate for each item of learned information and for the user; claim 110: the selected one of the plurality of forgetting curves is modified during the step (b) to model the forgetting rate of the user; claim 111: determining a forgetting curve that models the rate of forgetting of the learned information over time based on a quality response provided by the user. A curve which accurately models the forgetting rate of a particular item for a particular learner early in the Review schedule may become inaccurate at some later date due to such effects as proactive or retroactive interference and other factors. In order to accurately model the rate of forgetting, the system "hops" the item to be reviewed from one curve to another to more accurately model the forgetting rate). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the forgetting curve features of Van Schaack within the teachings of Acar as evidenced by Saltanov so as to schedule a review session time based on one of a negative linear rate of change over time in the selected memorization level as claimed to predictably yield enhanced methods for memorization of an electronic publication that would interactively and adaptively maximize the effectiveness and efficiency of learning, retain and retrieve knowledge and skills including flexibly scheduling learning, retain and retrieve knowledge and skills based on various factors and input information.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Acar evidenced by Saltanov, as applied to claim 1, further in view of Taylor et al. (US 8500450 B1) (Taylor).
Re claim 13:
	[Claim 13]  Acar as evidenced by Saltanov appears to be silent on receiving through the user interface a rate selection, further wherein the time period for each of the elements is at least in part determined based on the rate selection. However, the concept and advantages of pacing in education were old and well known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Taylor (col 10, lines 22-34: present a user working within higher reading rates (e.g., 300-399 words per minute) paced lines wherein a whole line display is accompanied by a pacing element, such as a pacing line, at a rate that is in excess of, or equal to, the rate at which the student has demonstrated the ability to comprehend to indicate the desired rate of reading or, alternatively, with a whole line of text without a pacing element (e.g., at a reading rate of 400 words per minute or higher) displayed at a rate in excess of, or equal to, the rate at which the student has demonstrated the ability to comprehend to allow the user to move across the line of print in a more individualized manner while maintaining the desired rate of reading). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Acar as evidenced by Saltanov to receive through the user interface a rate selection as claimed to predictably yield enhanced methods for memorization of an electronic publication that includes content-level-appropriateness and provides publication presentation rate parameters appropriate for each student.
Response to Arguments
Rejection under 35 U.S.C. § 112   
	Applicant's amendment have resolved the previously noted issues under 35 U.S.C. § 112(b). However, new issues under 35 U.S.C. § 112(b) have arisen as noted in the rejections above not repeated herein. Nonetheless, because the claim amendment addresses the lack of claim clarity previously noted, an art rejection is provided in view of the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715